  Case 3:19-cr-30166-RAL Document 37 Filed 10/09/20 Page 1 of 2 PageID #: 77




                             UNITED STATES DISTRICT COURT


                                DISTRICT OF SOUTH DAKOTA


                                      CENTRAL DIVISION




 UNITED STATES OF AMERICA,                                         3:19-CR-30166-RAL


                        Plaintiff,
                                                          OPINION AND ORDER ADOPTING
                                                         REPORT AND RECOMMENDATION
        vs.



 STEVEN MCDANIEL,
 a/k/a Steven McDaniels,

                        Defendant.




       Defendant Steven McDaniel moved to suppress statements he made to tribal police in June

2019. Doc. 23. Magistrate Judge Mark A. Moreno held a hearing at which the government and

McDaniel agreed that certain statements should he suppressed as substantive evidence but

admissible for impeachment purposes. Based on this agreement and the evidence offered at the

hearing, Judge Moreno recommended granting McDaniel's motion. Doc. 32.

       This Court reviews a report and recommendation pursuant to the statutory standards found

in 28 U.S.C. § 636(b)(1), which provides in relevant part that "[a]judge ofthe [district] court shall

make a de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made." However, "[i]n the absence of an objection, the

district court is not required 'to give any more consideration to the magistrate's report than the

court considers appropriate.'" United States v. Murillo-Figueroa. 862 F. Supp. 2d 863, 866(N.D.

Iowa 2012)[quoting Thomas v. Am,474 U.S. 140, 150(1985)).
  Case 3:19-cr-30166-RAL Document 37 Filed 10/09/20 Page 2 of 2 PageID #: 78




       Neither McDaniel nor the government has objected to the report and recommendation and

the fourteen days for doing so has now passed. This Court has nevertheless reviewed the rqwrt

and recommendation and agrees with it in full.

       Accordingly, it his hereby

       ORDERED that the Report and Recommendation for Disposition of Motion to Suppress

Statements, Doc. 32, is adopted. It is further

       ORDERED that McDaniel's Motion to Suppress Statements, Doc. 23, is granted as set

forth in the Report and Recommendation.




       DATED this          day of October, 2020.

                                                 BY THE COURT:




                                                 ROBERTO A. LANGE
                                                 CHIEF JUDGE
